DETAILED ACTION
This is in response to Applicant’s reply dated 3/23/22.  Claims 1, 4-7, 9-10, 13-16, and 18-20 have been examined.  Claims 2-3, 8, 11-12, and 17 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shoko Leek (Reg. # 43,746) on May 6, 2022.
The application has been amended as follows: 

1.	(Currently Amended) A user equipment, comprising:
circuitry, operative to sense a plurality of resources within a transmission resource pool during a sensing window, and select one or more resources from the transmission resource pool during a resource selection window according to a sensing result in the sensing window, wherein one or more of the sensing window and the resource selection window is configured, preconfigured, or specified according to a type of traffic; and
a transmitter, operative to transmit the traffic by using the selected one or more resources, wherein a first sensing window is configured, preconfigured, or specified for a first type of traffic and a second sensing window is configured, preconfigured, or specified for a second type of traffic, 
wherein a first resource selection window is configured, preconfigured, or specified for the first type of traffic and a second resource selection window is configured, preconfigured, or specified for the second type of traffic,
wherein a time duration of the second sensing window is shorter than that of the first sensing window, and a time duration of the second resource selection window is shorter than that of the first resource selection window, [[and]]
wherein the first type of traffic includes periodic traffic, and the second type of traffic includes aperiodic traffic, and
wherein the first resource selection window and the resource second selection window are configured, preconfigured, or specified, when both of the first type of traffic and the second type of traffic are triggered, according to a scheme in which the first resource selection window and the second resource selection window are Time-Division Multiplexed (TDMed), wherein the second resource selection window is earlier than the first resource selection window.

2-3.	(Canceled) 
4.	(Previously Amended) The user equipment of claim 1, wherein the circuitry further comprises a sensing unit and a selecting unit,
wherein for the first type of traffic, the sensing unit is operative to decode Physical Sidelink Control Channel (PSCCH) and measure Reference Signal Received Power (RSRP) of Physical Sidelink Shared Channel (PSSCH) during the first sensing window, and operative to perform measurement to obtain first measured Sidelink Received Signal Strength Indicator (S-RSSI) during the first sensing window, and
wherein for the first type of traffic, the selecting unit is operative to exclude one or more resources to obtain one or more available resources for transmitting the first type of traffic according to the measured RSRP sensed during the first sensing window and rank the obtained available resources according to the first measured S-RSSI during the first resource selection window.

5.	(Original) The user equipment of claim 4, wherein for the second type of traffic, the sensing unit is operative to decode PSCCH and measure RSRP of PSSCH during the first sensing window, and operative to perform measurement to obtain second measured S-RSSI during the second sensing window, and 
wherein for the second type of traffic, the selecting unit is operative to exclude one or more resources to obtain one or more available resources for transmitting the second type of traffic according to the measured RSRP sensed during the first sensing window and rank the obtained available resources according to the second measured S-RSSI during the second resource selection window.
6.	(Previously Amended) The user equipment of claim 1, wherein the first sensing window and the second sensing window are overlapped when both of the first type of traffic and the second type of traffic are triggered simultaneously.

7.	(Currently Amended) The user equipment of claim 1, wherein the first resource selection window and the resource second selection window are configured, preconfigured, or specified according to one or more of the following additional schemes when both of the first type of traffic and the second type of traffic are triggered: 

a scheme in which the first resource selection window and the second resource selection window are Frequency-Division Multiplexed (FDMed);
a scheme in which the first resource selection window and the second resource selection window are Code-Division Multiplexed (CDMed); and 
a scheme in which a priority for selecting resources in the first resource selection window and in the second resource selection window is configured, preconfigured, or specified according to priorities of the first type of traffic and the second type of traffic.

8.	(Canceled) 

9.	(Original) The user equipment of claim 1, wherein the transmission resource pool is configured or preconfigured with one or more of the following configurations:
a configuration in which a first transmission resource pool and a second transmission resource pool respectively for the first type of traffic and the second type of traffic are shared, wherein the first type of traffic and the second type of traffic comprise periodic traffic and aperiodic traffic, respectively;
a configuration in which the first transmission resource pool and the second transmission resource pool respectively for the first type of traffic and the second type of traffic are separated, wherein the first type of traffic and the second type of comprise periodic traffic and aperiodic traffic, respectively;
a configuration in which a first transmission resource pool and a second transmission resource pool respectively for a first transmission mode of traffic and a second transmission mode of traffic respectively are separated, wherein transmission mode comprise one or more of broadcast, unicast, and multicast;
a configuration in which a first transmission resource pool for a first carrier for transmitting one or more traffic and a second transmission resource pool for a second carrier for transmitting one or more traffic are separated; and
a configuration in which a first transmission resource pool for a first zone in which a first transmission mode of traffic is transmitted via sidelink and a second transmission resource pool for a second zone in which a second transmission mode of traffic is transmitted via sidelink are separated.

10.	(Currently Amended) A communication method, comprising:
sensing a plurality of resources within a transmission resource pool during a sensing window; 
selecting one or more resources from the transmission resource pool during a resource selection window according to a sensing result in the sensing window, wherein one or more of the sensing window and the resource selection window is configured, preconfigured, or specified according to a type of traffic; and transmitting the traffic by using the selected one or more resources,
wherein a first sensing window is configured, preconfigured, or specified for a first type of traffic and a second sensing window is configured, preconfigured, or specified for a second type of traffic, 
wherein a first resource selection window is configured, preconfigured, or specified for the first type of traffic and a second resource selection window is configured, preconfigured, or specified for the second type of traffic,
wherein a time duration of the second sensing window is shorter than that of the first sensing window, and a time duration of the second resource selection window is shorter than that of the first resource selection window, [[and]]
wherein the first type of traffic includes periodic traffic, and the second type of traffic includes aperiodic traffic, and
wherein the first resource selection window and the resource second selection window are configured, preconfigured, or specified, when both of the first type of traffic and the second type of traffic are triggered, according to a scheme in which the first resource selection window and the second resource selection window are Time-Division Multiplexed (TDMed), wherein the second resource selection window is earlier than the first resource selection window.

11-12.	(Canceled) 

13.	(Previously Presented) The communication method of claim 10, wherein for the first type of traffic, the step of sensing comprises:
decoding Physical Sidelink Control Channel (PSCCH) and measuring Reference Signal Received Power (RSRP) of Physical Sidelink Shared Channel (PSSCH) during the first sensing window, and performing measurement to obtain first measured Sidelink Received Signal Strength Indicator (S-RSSI) during the first sensing window, and
wherein for the first type of traffic, the step of selecting comprising: excluding one or more resources to obtain one or more available resources for transmitting the first type of traffic according to the measured RSRP in the first sensing window and ranking the obtained available resources according to the first measured S-RSSI during the first resource selection window.

14.	(Original) The communication method of claim 13, wherein for the second type of traffic, the step of sensing comprises:
decoding PSCCH and measuring RSRP of PSSCH during the first sensing window, and performing measurement to obtain second measured S-RSSI during the second sensing window, and
wherein for the second type of traffic, the step of selecting comprising: excluding one or more resources to obtain one or more available resources for transmitting the second type of traffic according to the measured RSRP in the first sensing window and ranking the obtained available resources according to the second measured S-RSSI during the second resource selection window.

15.	(Previously Presented) The communication method of claim 10, wherein the first sensing window and the second sensing window are overlapped when both of the first type of traffic and the second type of traffic are triggered simultaneously.

16.	(Currently Amended) The communication method of claim 10, wherein the first resource selection window and the resource second selection window are configured, preconfigured, or specified according to one or more of the following additional schemes when both of the first type of traffic and the second type of traffic are triggered: 

a scheme in which the first resource selection window and the second resource selection window are Frequency-Division Multiplexed (FDMed); 
a scheme in which the first resource selection window and the second resource selection window are Code-Division Multiplexed (CDMed); and 
a scheme in which a priority for selecting resources in the first resource selection window and in the second resource selection window is configured, preconfigured, or specified according to priorities of the first type of traffic and the second type of traffic.

17.	(Canceled) 
18.	(Original) The communication method of claim 10, wherein the transmission resource pool is configured or preconfigured with one or more of the following configurations:
a configuration in which a first transmission resource pool and a second transmission resource pool respectively for the first type of traffic and the second type of traffic are shared, wherein the first type of traffic and the second type of traffic comprise periodic traffic and aperiodic traffic, respectively;
a configuration in which the first transmission resource pool and the second transmission resource pool respectively for the first type of traffic and the second type of traffic are separated, wherein the first type of traffic and the second type of comprise periodic traffic and aperiodic traffic, respectively;
a configuration in which a first transmission resource pool and a second transmission resource pool respectively for a first transmission mode of traffic and a second transmission mode of traffic respectively are separated, wherein transmission mode comprise one or more of broadcast, unicast, and multicast;
a configuration in which a first transmission resource pool for a first carrier for transmitting one or more traffic and a second transmission resource pool for a second carrier for transmitting one or more traffic are separated; and
a configuration in which a first transmission resource pool for a first zone in which a first transmission mode of traffic is transmitted via sidelink and a second transmission resource pool for a second zone in which a second transmission mode of traffic is transmitted via sidelink are separated.

19.	(Currently Amended) A user equipment, comprising:
a receiver, operative to receive traffic; andcircuitry, operative to decode the received traffic,
wherein the received traffic is transmitted using one or more resources that are selected from a transmission resource pool during a resource selection according to a sensing result in a sensing window, and wherein the sensing result is generated by sensing a plurality of resources within the transmission resource pool during the sensing window,
wherein one or more of the sensing window and the resource selection window is configured, preconfigured, or specified according to a type of the traffic,
wherein a first sensing window is configured, preconfigured, or specified for a first type of traffic and a second sensing window is configured, preconfigured, or specified for a second type of traffic, 
wherein a first resource selection window is configured, preconfigured, or specified for the first type of traffic and a second resource selection window is configured, preconfigured, or specified for the second type of traffic,
wherein a time duration of the second sensing window is shorter than that of the first sensing window, and a time duration of the second resource selection window is shorter than that of the first resource selection window, [[and]]
wherein the first type of traffic includes periodic traffic, and the second type of traffic includes aperiodic traffic, and
wherein the first resource selection window and the resource second selection window are configured, preconfigured, or specified, when both of the first type of traffic and the second type of traffic are triggered, according to a scheme in which the first resource selection window and the second resource selection window are Time-Division Multiplexed (TDMed), wherein the second resource selection window is earlier than the first resource selection window.

20.	(Currently Amended) A communication method, comprising:
receiving traffic; and decoding the received traffic, 
wherein the received traffic is transmitted by using one or more resources that are selected from a transmission resource pool during a resource selection according to a sensing result in a sensing window, and wherein the sensing result is generated by sensing a plurality of resources within the transmission resource pool during the sensing window,
wherein one or more of the sensing window and the resource selection window is configured, preconfigured, or specified according to a type of the traffic,
wherein a first sensing window is configured, preconfigured, or specified for a first type of traffic and a second sensing window is configured, preconfigured, or specified for a second type of traffic, 
wherein a first resource selection window is configured, preconfigured, or specified for the first type of traffic and a second resource selection window is configured, preconfigured, or specified for the second type of traffic,
wherein a time duration of the second sensing window is shorter than that of the first sensing window, and a time duration of the second resource selection window is shorter than that of the first resource selection window, [[and]]
wherein the first type of traffic includes periodic traffic, and the second type of traffic includes aperiodic traffic, and
wherein the first resource selection window and the resource second selection window are configured, preconfigured, or specified, when both of the first type of traffic and the second type of traffic are triggered, according to a scheme in which the first resource selection window and the second resource selection window are Time-Division Multiplexed (TDMed), wherein the second resource selection window is earlier than the first resource selection window.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claims 1, 10, 19, and 20 teach, among other things, … a transmitter, operative to transmit the traffic by using the selected one or more resources, wherein a first sensing window is configured, preconfigured, or specified for a first type of traffic and a second sensing window is configured, preconfigured, or specified for a second type of traffic, wherein a first resource selection window is configured, preconfigured, or specified for the first type of traffic and a second resource selection window is configured, preconfigured, or specified for the second type of traffic, wherein a time duration of the second sensing window is shorter than that of the first sensing window, and a time duration of the second resource selection window is shorter than that of the first resource selection window … wherein the first type of traffic includes periodic traffic, and the second type of traffic includes aperiodic traffic … wherein the first resource selection window and the resource second selection window are configured, preconfigured, or specified, when both of the first type of traffic and the second type of traffic are triggered, according to a scheme in which the first resource selection window and the second resource selection window are Time-Division Multiplexed (TDMed), wherein the second resource selection window is earlier than the first resource selection window.
Independent claims 1, 10, 19, and 20, when taken as a whole, constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 4-7, 9-10, 13-16, and 18-20 have been allowed.  Claims 2-3, 8, 11-12, and 17 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468